Affirmed and Opinion filed January 9, 2003












Affirmed and
Opinion filed January 9, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00648-CR
____________
 
KESH DAUN LACY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
_______________________________________________________________
 
On Appeal from
the 248th District Court
Harris County, Texas
Trial Court
Cause No. 878,659
 
_______________________________________________________________
 
M E M O R A
N D U M   O P I N I O N
            On October 23, 2001, appellant was convicted of
the offense of theft.  The trial court
sentenced appellant to two years’ confinement in a state jail facility; however,
the sentence was suspended, and appellant was placed on community supervision
for four years.  On May 15, 2002, the State filed a motion
to revoke alleging appellant had violated the terms and conditions of his
community supervision.  After a hearing,
the trial court granted the State’s motion, revoked appellant’s community
supervision, and sentenced appellant to confinement in a state jail facility
for two years.  Appellant filed a pro se
notice of appeal.




            Appellant’s appointed counsel filed
a brief in which he concludes the appeal is wholly frivolous and without
merit.  The brief meets the requirements
of Anders v. California, 386 U.S.
738, 87 S.Ct. 1396, 18 L. Ed. 2d 493 (1967), by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
            A copy of counsel’s brief was
delivered to appellant.  Appellant was
advised of the right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As
of this date, no pro se response has been filed.
            We have carefully reviewed the
record and counsel’s brief and agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record.  A discussion of the
brief would add nothing to the jurisprudence of the state.
            Accordingly, the judgment of the
trial court is affirmed.
 
                                                                        PER
CURIAM
 
Judgment rendered and
Opinion filed January 9, 2003.
Panel consists of Justices
Yates, Anderson, and Frost. 
Do Not Publish – Tex. R. App. P. 47.2(b).